PAUL E. DANIELSON, Justice, concurring. [¡¡Because I agree that the circuit court did not err in denying Isom further testing, I too would affirm. However, because I believe the wrong analysis was used in the majority opinion, I respectfully concur. After Isom’s first testing, uncontested by the State, was complete, he requested additional testing. Although he did so in what he titled an amended petition, it was a new request. He requested that the DNA of two other individuals be taken and compared to the DNA sample. Therefore, his request for additional DNA testing must have met the requirements set forth in Arkansas Code Annotated section 16-112-202. As the majority notes, we have made clear the correct standard of review in a postconviction case: In appeals of postconviction proceedings, we will not reverse a trial court’s decision granting or denying postconviction relief unless it is clearly erroneous. Johnson v. State, 356 Ark. 534, 542, 157 S.W.3d 151, 158 (2004). A finding is clearly erroneous when, although there is evidence to support it, the appellate court after reviewing the entire evidence is left with the definite and firm conviction that a mistake has been committed. Id. The same standard of review applies when a trial court denies DNA testing under Arkansas Code Annotated sections 16-112-201 to -208. See, e.g., Davis v. State, 366 Ark. 401, 235 S.W.3d 902 (2006). Misskelley v. State, 2010 Ark. 415, at 4-5, 2010 WL 4366985. ImBecause I do not believe that Isom’s request for testing met the requirements of section 16-112-202, the circuit court did not clearly err. HANNAH, C.J., joins.